
	

115 HR 6309 RH: Allowing Working Seniors to Keep Their Health Savings Accounts Act of 2018
U.S. House of Representatives
2018-07-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 659
		115th CONGRESS2d Session
		H. R. 6309
		[Report No. 115–851]
		IN THE HOUSE OF REPRESENTATIVES
		
			July 6, 2018
			Mr. Paulsen introduced the following bill; which was referred to the Committee on Ways and Means
		
		
			July 19, 2018
			Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
			Strike out all after the enacting clause and insert the part printed in italic
			For text of introduced bill, see copy of bill as introduced on July 6, 2018
		
		
			
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow individuals entitled to Medicare Part A by
			 reason of being over age 65 to contribute to health savings accounts.
	
	
 1.Short titleThis Act may be cited as the Allowing Working Seniors to Keep Their Health Savings Accounts Act of 2018. 2.Individuals entitled to part A of Medicare by reason of age allowed to contribute to health savings accounts (a)In generalSection 223(c)(1)(B) of the Internal Revenue Code of 1986 is amended by striking and at the end of clause (ii), by striking the period at the end of clause (iii) and inserting , and, and by adding at the end the following new clause:
				
 (iv)entitlement to hospital insurance benefits under part A of title XVIII of the Social Security Act by reason of section 226(a) of such Act..
 (b)Conforming amendmentSection 223(b)(7) of such Code is amended by inserting (other than an entitlement to benefits described in subsection (c)(1)(B)(iv)) after Social Security Act. (c)Effective dateThe amendments made by this section shall apply to months beginning after December 31, 2018, in taxable years ending after such date.
			
	
		July 19, 2018
		Reported with an amendment, committed to the Committee of the Whole House on the State of the
			 Union, and ordered to be printed
